359 F.2d 422
Leo R. McGAFFIGAN, Defendant, Appellant,v.UNITED STATES of America, Appellee.
No. 6675.
United States Court of Appeals First Circuit.
Heard April 4, 1966.Decided April 22, 1966.

Joseph S. Oteri, Boston, Mass., for appellant.
William B. Duffy, Jr., Asst. U.S. Atty., with whom W. Arthur Garrity, Jr., U.S. Atty., was on brief, for appellee.
Before ALDRICH, Chief Judge, and McENTEE and COFFIN, Circuit Judges.
PER CURIAM.


1
Defendant was convicted, on two counts, of passing a counterfeit $10 bill in Brockton, Massachusetts on July 14, and another in Nantasket on July 17.  His principal complaint on this appeal is that the jury should not have been permitted to consider the two events together on the issue of his knowledge of the spuriousness of the bills.


2
The circumstances of each passing were quite similar.  Because of the established falsity of defendant's attempted exculpatory statement that he was not in Nantasket, and because of certain subsequent admissions with relation to the Brockton offense, this was far from a case in which there was simply a bare showing of two passings.  The jury could properly consider what light, if any, one transaction cast upon the other.  United States v. Leitner, 2 Cir., 1963, 312 F.2d 107.  We see no error here, nor with respect to defendant's other points.


3
Affirmed.